       Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

 LAMONT S.,

                           Plaintiff,

v.                                                     1:19-CV-1197
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    KENNETH HILLER, ESQ.
 Counsel for Plaintiff                                 MARY ELLEN GILL, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            ANNE ZEIGLER, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II               DENNIS CANNING, ESQ.
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 11.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
        Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 2 of 14




       A.     Factual Background

       Plaintiff was born in 1975. (T. 98.) He completed high school. (T. 43.)

Generally, Plaintiff’s alleged disability consists of central disc herniation, degenerative

disc disease, post-traumatic stress disoder (“PTSD”), “shoulder condition,” and

“explosive anger disorder.” (T. 297.) His alleged disability onset date is February 20,

2015. (T. 41.) His date last insured is September 30, 2015. (Id.) His past relevant

work consists of nurse assistant, cleaner, painter, and construction worker. (T. 89-90.)

       B.     Procedural History

       On June 24, 2015, Plaintiff applied for a period of Disability Insurance Benefits

(“SSD”) under Title II, and Supplemental Security Income (“SSI”) under Title XVI, of the

Social Security Act. (T. 98.) Plaintiff’s applications were initially denied, after which he

timely requested a hearing before an Administrative Law Judge (“the ALJ”). On June

11, 2018, Plaintiff appeared before the ALJ, Lynette Gohr. (T. 34-97.) On August 15,

2018, ALJ Gohr issued a written decision finding Plaintiff not disabled under the Social

Security Act. (T. 12-33.) On July 9, 2019, the AC denied Plaintiff’s request for review,

rendering the ALJ’s decision the final decision of the Commissioner. (T. 1-6.)

Thereafter, Plaintiff timely sought judicial review in this Court.

       C.     The ALJ’s Decision

       Generally, in her decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 15-28.) First, the ALJ found Plaintiff met the insured status

requirements through September 30, 2015 and Plaintiff had not engaged in substantial

gainful activity since February 20, 2015. (T. 18.) Second, the ALJ found Plaintiff had

the severe impairments of: cervical and lumbar spine degenerative disc disease, PTSD,



                                               2
            Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 3 of 14




and major depressive disorder. (Id.) Third, the ALJ found Plaintiff did not have an

impairment that meets or medically equals one of the listed impairments located in 20

C.F.R. Part 404, Subpart P, Appendix. 1. (T. 18-19.) Fourth, the ALJ found Plaintiff had

the residual functional capacity (“RFC”) to perform light work as defined in 20 C.F.R.§§

404.1567(b) and 416.967(b); except, Plaintiff:

        can occasional[ly] climb ramps and stairs but never climb ladders, ropes or
        scaffolds. [Plaintiff] can occasionally balance, stoop, kneel, crouch, and
        crawl. [Plaintiff] is able to work in a low stress environment defined as
        including simple instructions and tasks, no supervisory duties, no
        independent decision-making, no strict production quotas, and minimal
        changes in work routines and processes. [Plaintiff] can have occasional
        contact and interaction with coworkers, supervisors and incidental contact
        with the general public. [Plaintiff] can have no work in teams or tandem.

(T. 21.) 1 Fifth, the ALJ determined Plaintiff unable to perform any past relevant work;

however, there were jobs that existed in significant numbers in the national economy

Plaintiff could perform. (T. 26-28.)

II.     THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

        A.       Plaintiff’s Arguments

        Plaintiff makes two arguments in support of his motion for judgment on the

pleadings. First, Plaintiff argues the ALJ failed to incorporate all of the consultative

examiner’s opined limitations in the RFC despite affording the opinion significant weight.

(Dkt. No. 7 at 13-17.) Second, and lastly, Plaintiff argues the ALJ failed to properly

weigh the opinions provided by psychiatric nurse practitioner Obot A. Obot. (Id. at 17-


        1         Light work involves lifting no more than 20 pounds at a time with frequent lifting or
carrying of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most of the
time with some pushing and pulling of arm or leg controls. To be considered capable of performing a full
or wide range of light work, you must have the ability to do substantially all of these activities. If someone
can do light work, we determine that he or she can also do sedentary work, unless there are additional
limiting factors such as loss of fine dexterity or inability to sit for long periods of time. 20 C.F.R. §§
404.1567(b), 416.967(b).

                                                       3
        Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 4 of 14




21.) Plaintiff also filed a reply in which he indicated no reply was deemed necessary.

(Dkt. No. 10.)

       B.        Defendant’s Arguments

       In response, Defendant makes two arguments. First, Defendant argues the ALJ

properly considered the consultative examiner’s opinion. (Dkt. No. 9 at 23-28.)

Second, and lastly, Defendant argues the ALJ had good reasons to give little weight to

NP Obot’s opinions. (Id. at 28-30.)

III.   RELEVANT LEGAL STANDARD

       A.        Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.



                                             4
            Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 5 of 14




1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

        “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

        If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

        B.      Standard to Determine Disability

        The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R.

§§ 404.1520, 416.920 2. The Supreme Court has recognized the validity of this



        2       On January 18, 2017, the agency published final rules titled “Revisions to Rules
Regarding the Evaluation of Medical Evidence.” 82 Fed. Reg. 5844. These final rules were effective as of
March 27, 2017. Some of the new final rules state that they apply only to applications/claims filed before
March 27, 2017, or only to applications/claims filed on or after March 27, 2017. See, e.g., 20 C.F.R. §§
404.1527, 416.927 (explaining how an adjudicator considers medical opinions for claims filed before
March 27, 2017) and 20 C.F.R. §§ 404.1520c, 416.920c (explaining how an adjudicator considers
medical opinions for claims filed on or after March 27, 2017); see also Notice of Proposed Rulemaking,
81 Fed. Reg. 62560, 62578 (Sept. 9, 2016) (summarizing proposed implementation process). Plaintiff

                                                    5
         Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 6 of 14




sequential evaluation process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct.

2287 (1987). The five-step process is as follows:

        (1) whether the claimant is currently engaged in substantial gainful activity;
        (2) whether the claimant has a severe impairment or combination of
        impairments; (3) whether the impairment meets or equals the severity of the
        specified impairments in the Listing of Impairments; (4) based on a ‘residual
        functional capacity’ assessment, whether the claimant can perform any of
        his or her past relevant work despite the impairment; and (5) whether there
        are significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's residual functional capacity, age,
        education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.     ANALYSIS

        A. Consultative Examiner, Janine Ippolito, Psy.D.

        Plaintiff argues, despite affording Dr. Ippolito’s opinion “significant weight,” the

ALJ’s RFC determined failed to account for the doctor’s opined limitations regarding

Plaintiff’s ability to deal with stress and interacting with others. (Dkt. No. 7 at 13-17.)

Plaintiff argues the ALJ failed to explain how her RFC limitation to a “low stress

environment” accounted for the doctor’s opinion Plaintiff had a moderate to marked

limitation in his ability to deal with stress and relate adequately with others. (Id. at 14.)

For the reasons outlined below, the ALJ properly assessed Dr. Ippolito’s opinion and

substantial evidence in the record supported the ALJ’s RFC determination limiting

Plaintiff to low stress work with additional social limitations.

        In general, “courts reviewing an ALJ's evaluation of stress-based limitations do

not demand an exhaustive analysis of the issue. So long as the decision reveals that



filed his claim before March 27, 2017 on June 24, 2015. Therefore, the court reviews the ALJ’s decision
under the earlier regulations.


                                                   6
          Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 7 of 14




the ALJ considered and accounted for stress limitations - even if not in the most explicit

terms - remand is not warranted.” Jacqueline L. v. Comm'r of Soc. Sec., No. 6:19-CV-

06786, ---F.Supp.3d.---, 2021 WL 243099, at *8 (W.D.N.Y. Jan. 26, 2021) (citing Gomez

v. Comm'r of Soc. Sec., No. 18-CV-96, 2020 WL 1322565, at *4 (W.D.N.Y. Mar. 20,

2020)).

       Here, the ALJ considered and accounted for Plaintiff’s stress and social

limitations and further provided sufficient analysis linking the evidence in the record to

the ultimate RFC determination. The RFC limited Plaintiff to a low stress environment

which the ALJ defined as simple instructions and tasks, no supervisory duties, no

independent decision-making, no strict production quotas, and minimal changes in work

routines and processes. (T. 21.) The ALJ further limited Plaintiff to occasional contact

and interaction with coworkers and supervisors, incidental contact with the general

public, and no team or tandem work. (Id.)

       On August 18, 2015, Dr. Ippolito performed a psychiatric evaluation and provided

a medical source statement. (T. 412-416.) Dr. Ippolito opined Plaintiff had no

limitations in his ability to: follow and understand simple directions and instructions;

perform simple tasks independently; maintain attention and concentration; maintain a

regular schedule; learn new tasks; perform complex tasks independently; and make

appropriate decisions. (T. 415.) She further opined Plaintiff could “relate adequately

with others and appropriately deal with stress with moderate to marked limitations.” (Id.)

       The ALJ afforded Dr. Ippolito’s opinion “significant weight.” (T. 25.) The ALJ

acknowledged the doctor only examined Plaintiff once; however, she was an acceptable

medical source with program knowledge and a medical specialty in psychology. (Id.)



                                              7
        Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 8 of 14




She further concluded the doctor’s opinion was consistent with treatment records,

including source statements from The Butler Clinic, where Plaintiff received mental

health treatment. (Id.) Lastly, the ALJ concluded the opinion took into consideration

Plaintiff’s PTSD symptoms and how they impacted his functional abilities, including

records showing Plaintiff was able to “engage in interpersonal relationships and visit

with friends daily.” (Id.)

       Although Dr. Ippolito found Plaintiff had limitations in relating adequately with

others and dealing with stress, the doctor also concluded Plaintiff had no limitations in

his abilities to follow and understand simple directions; perform simple tasks

independently; maintain attention and concentration; maintain a regular schedule; learn

new tasks; perform complex tasks independently, and make appropriate decisions. (T.

415.) Dr. Ippolito’s findings, that Plaintiff retained the ability to perform simple and even

complex work despite limitations in stress and social interactions, supported the ALJ’s

RFC determination. See Grega v. Berryhill, No. 17-CV-6596P, 2019 WL 2610793, at

*12 (W.D.N.Y. June 26, 2019), aff'd sub nom. Grega v. Saul, 816 F. App'x 580 (2d Cir.

2020) (consultative examiner’s opinion found that despite moderate limitations in

appropriately dealing with stress, plaintiff was still capable of following and

understanding simple directions and instructions, performing simple tasks

independently, maintaining attention and concentration, maintaining a regular schedule,

learning new tasks, performing complex tasks independently without supervision,

making appropriate decisions, and relating adequately with others); see Wright v.

Berryhill, 687 F. App'x 45, 48-49 (2d Cir. 2017) (although consultative examiner opined

plaintiff had mild to moderate limitations appropriately dealing with stress, he was



                                              8
        Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 9 of 14




nonetheless able to perform simple, routine work and therefore the court could not

conclude “a reasonable factfinder would have to conclude” that plaintiff lacked the ability

to perform the ALJ’s mental RFC) (citing Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d

443, 448 (2d. Cir. 2012)).

       Further, in formulating Plaintiff’s mental RFC, the ALJ relied on the record as a

whole. In addition to Dr. Ippolito’s opinion, the ALJ considered other medical opinion

evidence, objective observations, and Plaintiff’s testimony. See Matta v. Astrue, 508 F.

App'x 53, 56 (2d Cir. 2013) (“Although the ALJ's conclusion may not perfectly

correspond with any of the opinions of medical sources cited in his decision, he was

entitled to weigh all of the evidence available to make an RFC finding that was

consistent with the record as a whole.”).

       The ALJ afforded significant weight to the opinion of the non-examining State

agency medical consultant, S. Juriga. (T. 24.) Dr. Juriga reviewed the record and

opined, in relevant part, Plaintiff’s “ability to deal with co-workers and the public would

be somewhat reduced, but adequate to handle brief and superficial contact.” (T. 117.)

Dr. Juriga further opined Plaintiff’s “ability to tolerate and respond appropriately to

supervision would be reduced, but adequate to handle ordinary levels of supervision in

the customary setting.” (Id.) The ALJ’s mental RFC determination, limiting Plaintiff to

low stress work and additional social limitations, is consistent with the limitations

provided by Dr. Juriga.

       The ALJ also relied on objective mental status examinations and observations

made by providers in formulating her RFC. (T. 23.) The ALJ noted mental status

examinations findings and psychiatric clinical findings which were “relatively benign.”



                                              9
       Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 10 of 14




(Id.) Indeed, Plaintiff was repeatedly described as cooperative. (See T. 358, 414, 463,

488, 527, 529.) Most mental exam findings were essentially normal. (T. 367, 388, 392,

435, 489, 490, 491-492, 494, 495, 496, 498-499, 501, 509, 514, 516, 527, 590, 592).

The ALJ also considered Plaintiff’s testimony regarding his activities. (T. 22.) For

example, Plaintiff was able to care for his children while his girlfriend was at work,

including caring for them when they were infants and preschoolers. (T. 415, 418.)

Plaintiff reported he stopped working, not due to mental impairments, but because he

could not lift more than 50 pounds and had difficulty with prolonged walking and

standing. (T. 483.) In 2017, he reported he became a certified dog trainer. (T. 586.)

The objective observations and Plaintiff’s activities, together with the opinion evidence

in the record, support the ALJ’s mental RFC determination.

       Overall, the ALJ adequately considered all of the evidence in the record in

making his mental RFC determination and the ALJ’s decision contains sufficient

analysis to support the RFC determination. Dr. Ippolito’s opined limitation of moderate

to marked limitations in the ability to deal with stress and interact with others, together

with the opinion of Dr. Juriga, objective observations, and Plaintiff’s testimony,

supported the ALJ’s determination.

       B.     Nurse Practitioner Obot

       Plaintiff argues the ALJ erred in weighing the various opinions provided by NP

Obot. (Dkt. No. 7 at 17-22.) Plaintiff argues the ALJ failed to “fully acknowledge the

contents” of NP Obot’s four opinions; failed to properly assess the factor of consistency;

and improperly concluded objective findings meant Plaintiff could perform full time work

without considering decompensation. (Id.) For the reasons outlined herein, the ALJ



                                             10
       Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 11 of 14




properly assessed NP Obot’s opinions and substantial evidence supported her

determination.

       NP Obot completed four forms concerning Plaintiff’s ability to perform various

mental functions of work. (T. 465-467, 535-537, 538-540, 594-595.) The ALJ afforded

“little weight” to NP Obot’s “various opinions;” however, in her assessment, the ALJ did

not outline each opinion or provide each opinion a specific weight. (T. 25.) The ALJ

acknowledged NP Obot had a longitudinal treatment history with Plaintiff; however, he

was not an acceptable medical source. (T. 25-26.) The ALJ further concluded NP

Obot’s opinions were internally inconsistent in limitations, not consistent with Plaintiff’s

activities, and not supported by the totality of the evidence reflecting normal mental

status findings. (T. 26.) The ALJ concluded NP Obot appeared to have given

“deference” to Plaintiff’s self-reported limitations and symptoms. (Id.)

       Here, the ALJ properly assessed the opinions of NP Obot. Although the ALJ did

not summarize each individual opinion, it is clear from the ALJ’s decision she

considered all of the opinions. Indeed, “[a]n ALJ is not required to discuss in depth

every piece of evidence contained in the record, so long [as] the evidence of record

permits the Court to glean the rationale of an ALJ’s decision.” Cichocki v. Astrue, 729

F.3d 172, 178 n.3 (2d Cir. 2013) (quoting Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d

Cir.1983)).

       In her step two analysis, for example, the ALJ noted NP Obot’s May 2018 opinion

Plaintiff had an “inability to understand and remember complex, work-related

instructions and carry out detailed work requirements.” (T. 20, 595.) In assessing NP




                                              11
       Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 12 of 14




Obot’s opinions, the ALJ noted she provided “various opinions” containing “varying

degrees of limitations” and cited each opinion in the record. (T. 25.)

       The ALJ properly considered NP Obot’s status as a non-acceptable medical

source as a factor in her overall assessment of his opinions. Suttles v. Berryhill, 756 F.

App’x 77, 77-78 (2d Cir. 2019) (ALJ properly accorded little weight to opinion of nurse

practitioner opinions because she was not an acceptable medical source and her

opinions were inconsistent with medical records). There are five categories of

“acceptable medical sources.” 20 C.F.R. §§ 404.1513(a), 416.913(a). Nurse

practitioners are not included within those categories. Nurse practitioners are listed

among the “other medical sources,” whose opinion may be considered as to the severity

of a plaintiff’s impairment and ability to work, but their conclusions are not entitled to any

special weight. Id. §§ 404.1513(d)(1), 416.913(d)(1).

       The ALJ also properly considered the consistency and supportability of NP

Obot’s limitations with the evidence in the record. Suttles, 756 F. App'x at 78. The ALJ

concluded the limitations were inconsistent with normal mental status findings

throughout the record. (T. 26); see DePriest v. Comm'r of Soc. Sec., 448 F. Supp. 3d

279, 284 (W.D.N.Y. 2020) (“An ALJ need not give controlling weight to a treating

physician's opinion where it is inconsistent with his own treatment notes.”); see also

Pawlak v. Saul, No. 19-CV-165-MJR, 2020 WL 3046204, at *6 (W.D.N.Y. June 8, 2020)

(collecting cases) (although the findings from Plaintiff's mental or psychiatric

examinations supported some limitations, they did not support disabling restrictions). In

addition, the limitations provided on the forms were inconsistent with the findings and




                                             12
       Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 13 of 14




opinions of Dr. Ippolito, who was an acceptable medical source and had examined

Plaintiff. (T. 26, 412-416.)

       Although Plaintiff argues the ALJ improperly concluded benign findings on

examinations and activities of daily living meant Plaintiff could perform full time work,

Plaintiff misreads the ALJ’s decision. (Dkt. No. 7 at 20.) The ALJ did not conclude

Plaintiff’s activities and findings on examination equated to the ability to perform full time

work, the ALJ properly concluded such evidence did not support the limitations provided

by NP Obot. (T. 26); see Medina v. Comm'r of Soc. Sec., 831 F. App'x 35, 36 (2d Cir.

2020) (ALJ properly afforded treating source less than controlling weight based on the

record which contained “notes showing [plaintiff’s] improved mood and her ability to

independently manage reported activities of daily life, including tasks such as cooking,

cleaning, self-care, banking, shopping and driving without assistance.”).

       Overall, the ALJ’s stress and social limitations included in the RFC were

supported by substantial evidence in the record including the Dr. Ippolito’s opinion and

other medical and non-medical evidence. Further, the ALJ properly assessed the

opinions provided by NP Obot. Although the ALJ did not specifically outline and weigh

each individual opinion, the ALJ provided good reasons for affording the opinions of the

non-acceptable medical source little weight.

       The ALJ has the duty to evaluate conflicts in the evidence. See 20 C.F.R. §§

404.1567(c)(i), 416.927(c)(i); Monroe v. Comm'r of Soc. Sec., 676 F. App'x 5, 7 (2d Cir.

2017) (“Genuine conflicts in the medical evidence are for the Commissioner to resolve.”)

(quoting Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002)). Plaintiff may disagree

with the ALJ's conclusion; however, the Court must “defer to the Commissioner's



                                             13
          Case 1:19-cv-01197-WBC Document 12 Filed 03/04/21 Page 14 of 14




resolution of conflicting evidence” and reject the ALJ's findings “only if a reasonable

factfinder would have to conclude otherwise.” Morris v. Berryhill, 721 F. App’x 29 (2d

Cir. 2018) (internal citations and quotations omitted). As the Supreme Court stated,

“whatever the meaning of ‘substantial’ in other contexts, the threshold for such

evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154, 203 L.

Ed. 2d 504 (2019).

ACCORDINGLY, it is

          ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 7) is

DENIED; and it is further

          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 9) is

GRANTED; and it is further

          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:          March 4, 2021




                                             14
